Citation Nr: 0502906	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 581	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating and earlier effective 
date for the grant of service connection and award of 
compensation for irritable bowel syndrome, rated as 30 
percent disabling from March 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1987 to May 1991.

2.  On January 13, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


